846 F.2d 78
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Deogracias F. REBOLLEDO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3009.
United States Court of Appeals, Federal Circuit.
March 18, 1988.

Before FRIEDMAN and RICH, Circuit Judges, and BENNETT, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board), in No. SE08318610342, sustaining the Office of Personnel Management's decision that the petitioner is not entitled to an annuity from the Civil Service Retirement System, is affirmed.

OPINION

2
The board correctly determined that the petitioner, Deogracias F. Rebolledo, did not qualify for retirement benefits.  The indefinite excepted appointments under which he was employed are specifically excluded from coverage of the Civil Service Retirement Act.  See 5 CFR 831.201(a)(13) and (14).  Because his employment was never subject to civil service retirement coverage, he was unable to show that he had completed five years creditable service required to establish eligibility for an annuity under either 5 USC 8333(a) or 8337(a).


3
Accordingly, we affirm the board's decision because it was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  See 5 USC 7703(c).